Citation Nr: 0821597	
Decision Date: 07/01/08    Archive Date: 07/14/08

DOCKET NO.  02-12 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial evaluation greater than 50 
percent disabling for post-traumatic stress disorder, for the 
period April 19, 2000, to February 14, 2007.

2.  Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to July 
1971, and from January 1991 to March 1991, with additional 
reserve service.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in North Little Rock, 
Arkansas (RO).


FINDINGS OF FACT

1.  For the period April 19, 2000, to August 30, 2005, the 
veteran's post-traumatic stress disorder (PTSD) was 
manifested by moderate social and occupational impairment, 
with symptoms to include avoidant behavior, nightmares, 
depression, hypervigilance, anxiety, and occasional, fleeting 
suicidal ideation.

2.  From August 31, 2005, to February 14, 2007, the veteran's 
PTSD was manifested by less than total social and 
occupational impairment, with symptoms to include difficulty 
adapting to stressful circumstances, depression, anxiety, 
intermittent suicidal and homicidal thoughts, avoidance, 
nightmares, flashbacks, and insomnia.

3. The veteran's PTSD is currently manifested by less than 
total social and occupational impairment, with symptoms to 
include difficulty adapting to stressful circumstances, 
depression, anxiety, intermittent suicidal and homicidal 
thoughts, avoidance, nightmares, flashbacks, and insomnia.




CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation greater than 50 
percent for PTSD for the period April 19, 2000, to, August 
30, 2005, are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.130, Diagnostic Code 9411 (2007).

2.  The criteria for an evaluation of 70 percent, but no 
greater, for PTSD for the period August 31, 2005, to February 
14, 2007, are met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.130, Diagnostic Code 9411 (2007).

3.  The criteria for an evaluation in excess of 70 percent 
for PTSD are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims for increased initial 
and current evaluations for PTSD, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2007).  Prior to initial adjudication of the veteran's 
claim, a letter dated in June 2001 satisfied the duty to 
notify provisions with respect to the veteran's claim for 
service connection.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Following a June 2004 Board Remand, letters dated in 
July 2004 and February 2005 satisfied VA's duty to notify 
provisions with respect to his claim for an increased 
evaluation.  See id.  Further, a letter concerning these 
regulations, as well as those concerning the establishment of 
a disability rating and the effective date, was sent in 
August 2006.  Id.; see also Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim, to include the opportunity to 
present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 
892 (Fed. Cir. 2007) and Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007) (holding that although VCAA notice errors 
are presumed prejudicial, reversal is not required if VA can 
demonstrate that the error did not affect the essential 
fairness of the adjudication), cert. granted, ____ U.S.L.W. 
____ (U.S. Jun. 16, 2008) (No. 07-1209); Overton v. 
Nicholson, 20 Vet. App. 427 (2006).

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The 
veteran was also accorded VA examinations in October 2001, 
March 2005, and February 2007.  38 C.F.R. § 3.159(c) (4).  
There is no indication in the record that any additional 
evidence, relevant to the issues decided herein, is available 
and not part of the claims file.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of the case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman, 19 Vet. App. at 473.   

Additionally, the Board has thoroughly reviewed all the 
evidence in the veteran's claims folder.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, all of 
the evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Schedule), which is 
based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2007).  Pertinent 
regulations do not require that all cases show all findings 
specified by the Schedule, but that findings sufficient to 
identify the disease and the resulting disability and above 
all, coordination of the rating with impairment of function 
will be expected in all cases.  38 C.F.R. § 4.21 (2007).

The primary concern in a claim for an increased evaluation 
for service-connected disability is the present level of 
disability.  Although the overall history of the disability 
is to be considered, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  In such cases, VA has a 
duty to consider the possibility of assigning staged ratings.  
See Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 
2007).  However, when an appeal is based on the assignment of 
an initial rating for a disability, following an initial 
award of service connection for this disability, the rule 
articulated in Francisco does not apply.  Fenderson v. West, 
12 Vet. App. 119 (1999).  Instead, the evaluation must be 
based on the overall recorded history of a disability, giving 
equal weight to past and present medical reports.  Id.  

Initial Evaluation, April 19, 2000, to February 14, 2007

Service connection for PTSD was granted by a October 2001 
rating decision, and an initial 50 percent disabling 
evaluation assigned under the provisions of 38 C.F.R. 
§ 4.130, Diagnostic Code 9411, effective April 19, 2000.  See 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).  Under 
Diagnostic Code 9411, the 50 percent rating criteria 
contemplate occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory for example, retention of only 
highly learned material, forgetting to complete tasks; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id.

Assignment of a 70 percent evaluation is warranted where the 
disorder is manifested by occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control, 
such as unprovoked irritability with periods of violence; 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances, 
including work or a work-like setting; and an inability to 
establish and maintain effective relationships.  Id.

Finally, assignment of the maximum 100 percent evaluation is 
warranted where the disorder is manifested by total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time and place, memory loss for names of 
close relatives, own occupation, or own name.  Id.

In psychiatric cases, a Global Assessment of Functioning 
(GAF) score of 21 to 30 is defined as behavior that is 
considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment (e.g., 
sometimes incoherent, acts grossly inappropriate, suicidal 
preoccupation) or an inability to function in almost all 
areas (e.g., stays in bed all day, no job, home or friends).  
See American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (1994) 
(DSM-IV).  A GAF score of 31 to 40 is defined as exhibiting 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or any 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking or mood (e.g., depressed 
man avoids friends, neglects family, and is unable to work; 
child frequently beats up younger children, is defiant at 
home, and is failing at school).  Id.  A GAF score of 41-50 
is assigned where there are serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
OR any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  Id.  A 
GAF score of 51-60 is appropriate where there are moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational, or school functioning, (e.g., few friends, 
conflicts with peers or co-workers)."  Id.  GAF scores 
ranging from 61 to 70 reflect some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  Id.

As noted above, VA has a duty to consider the possibility of 
assigning staged ratings.  See Hart, No. 05-2424 (U.S. Vet. 
App. Nov. 19, 2007).  In this case, the evidence does not 
support an evaluation greater than 50 percent for the period 
April 19, 2000, to August 30, 2005.  Although some suicidal 
ideation was noted, as on the October 2001 and March 2005 VA 
examinations, this did not appear to be more than fleeting, 
with no plan or means noted.  The March 2005 examiner noted 
that the veteran related some obsessional rituals, but denied 
that they interfered with routine activities.  The veteran's 
speech was normal throughout this period, as recorded in the 
October 2001 and March 2005 VA examinations.  While citing 
the veteran's slight paranoia at work, the March 2005 VA 
examination concluded that there was no evidence of constant 
panic or depression affecting the ability to function 
independently, appropriately, and effectively.  The veteran 
was fully oriented on all occasions, to include during the 
September 2001 inpatient VA treatment and in VA outpatient 
treatment records dated from that time through April 2002.  
At no time was the veteran found to be anything other than 
adequately groomed and dressed.  

Finally, the veteran's GAF scores for the period April 19, 
2000, to August 30, 2005, ranged from a low of 49 on VA 
examination in March 2005, to a high of 65 on discharge from 
his VA inpatient hospitalization in August 2003.  However, 
even having assigned the GAF of 49, the March 2005 VA 
examiner indicated that the veteran had a "moderate level of 
impairment, . . . based primarily on his interpersonal 
difficulties," which would already be encapsulated by the 
currently assigned 50 percent evaluation.  

Ultimately, the veteran's occupational and social impairment 
prior to August 31, 2005, was not so severe as to warrant an 
evaluation greater than 50 percent.  He reported in May 2000 
as having a relationship with his children; the evidence 
dated subsequently notes that he communicated with his 
family.  Moreover, through this period, the veteran held the 
same job as an x-ray file technician, and there is no 
evidence that he had more than moderate difficulty reporting 
to work, interacting with others, or completing his 
occupational tasks.  Based on this evidence, an evaluation 
greater than 50 percent for the period April 19, 2000, to 
August 30, 2005, is not warranted.

Beginning August 31, 2005, the date of the veteran's entry 
into an VA inpatient PTSD treatment program, the evidence 
reflects that the veteran's PTSD manifested to such severity 
as to warrant a 70 percent evaluation.  The veteran began to 
report suicidal ideation, specifically, more often during 
this period, and was the basis for his August 2005 VA 
hospitalization, as he reported having had the means and plan 
to commit suicide but had the insight to withdraw from that 
plan.  While his speech was normal, his motor skills were 
noted to be abnormal in September 2005.  A constant theme 
through this period's treatment records is the veteran's 
depressed and anxious mood and constricted affect, which was 
noted during his August 2005 inpatient treatment, as well as 
VA outpatient treatment records from late September 2005 
through 2006 and in February 2007.  Most importantly, his 
withdrawal from situations of conflict, both at work and in 
social settings, was recorded on almost every treatment 
record during this period, and his social relationships 
outside of work were limited to family.  Overall, his 
difficulty in adapting to stressful circumstances, including 
work or a work-like setting, was notable; the August 2005 
hospitalization and suicidal ideation resulted from the 
veteran's belief that he had been passed over for a promotion 
at work.

Additionally, the veteran's GAF scores for the period August 
31, 2005, to February 14, 2007, ranged from a low of 21 on 
admission to an inpatient VA treatment program on August 31, 
2005, to a high of 61 on several occasions in 2006.  However, 
it appears that these occasions where a GAF of 61 was 
assigned were temporary abatements in symptomatology; 
immediately prior to the veteran's February 2007 VA 
examination, a February 2007 VA outpatient treatment record 
noted the veteran's symptomatology was consistent with that 
at the time of his August 2005 hospitalization, and reflected 
more severe PSTD, warranting a GAF of 41.  Ultimately, it 
appears that beginning with the veteran's August 2005 
hospitalization, his PTSD became consistently more severe, 
and the evidence tends to support the higher of these 
evaluations.  38 C.F.R. § 4.7 (2007).  Thus, based on the 
above evidence, an evaluation of 70 percent for the period 
August 31, 2005, to February 14, 2007, is warranted.

To that end, the evidence of record for the period August 31, 
2005, to February 14, 2007, does not reflect total social and 
occupational impairment such that a 100 percent evaluation is 
warranted.  None of the symptoms indicative of total social 
and occupational impairment, to include gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time and place, 
or severe memory loss, were endorsed by the veteran on any 
evaluation during this period.  Moreover, and perhaps more 
importantly, the veteran did report social isolation and 
difficulty at work, but continued to go out in public, to be 
in contact with family members, and to successfully continue 
working at his job as an x-ray file technician.  That the 
veteran was assigned a GAF score of 21 on admission to, and 
26 on discharge from, his August 2005 to September 2005 VA 
inpatient admission is not lost here; however, such a low 
score was due to the veteran's temporary state of being a 
danger to himself; the remainder of the period showed no GAF 
score lower than 41. Thus, an evaluation greater than 70 
percent for the period August 31, 2005, to February 14, 2007, 
is not warranted.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321 (b) (1) (2007).  To that 
end, extraschedular evaluation referrals are generally made 
in cases where the evidence presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  See id.

In this regard, the schedular evaluations in this case are 
not inadequate, as the medical evidence reflects that the 
manifestations required are not present in this case.  The 
veteran was hospitalized for his PTSD on three occasions 
during this period (September 2001; August 2003; August 
2005).  However, the evidence reflects that these inpatient 
stays were voluntary, and that the veteran was able to safely 
return to society with additional coping skills and 
mechanisms learned therein.  Moreover, while the veteran 
reported difficulty with coworkers and employment consistent 
with his PSTD symptomatology, there is no evidence that it 
prevented him from continuing to work.  Similarly, while his 
social relationships were impaired, he reported some social 
interaction with his family.  Finally, none of the PTSD 
examinations conducted during this period reflect that the 
veteran was unemployable due to his PTSD.  Therefore, in the 
absence of those factors enumerated in 38 C.F.R. § 3.321 (b) 
(1), the criteria for submission for consideration of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321 (b) (1) 
are not met.  Accordingly, the RO's decision not to refer 
this issue to the Chief Benefits Director or the Director, 
Compensation and Pension Service was correct.

By the above decision, the veteran's PTSD was found to be 70 
percent disabling beginning August 31, 2005.  However, prior 
to that date, the evidence did not reflect the severity of 
symptomatology to cause such occupational and social 
impairment to warrant higher than a 50 percent evaluation.  
Similarly, the evidence of record for the period August 31, 
2005, to February 14, 2007, does not reflect total social and 
occupational impairment.  For these reasons, the 
preponderance of the evidence is against the veteran's claim 
for an evaluation greater than 50 percent of the period April 
19, 2000, to August 30, 2005, and an evaluation greater than 
70 percent for the period August 31, 2005, to February 14, 
2007.  As such, the benefit of the doubt doctrine is 
inapplicable, and the claim must be denied.  See 38 C.F.R. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Current Evaluation, from February 15, 2007

Based on the results of a February 2007 VA examination, a 
November 2007 rating decision increased the evaluation of the 
veteran's PTSD disability to 70 percent disabling, effective 
February 15, 2007.  As noted above, a 70 percent evaluation 
is warranted where the disorder is manifested by occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking or 
mood, due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech that 
is intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control, such as unprovoked irritability 
with periods of violence; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances, including work or a work-like 
setting; and an inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The only higher schedular evaluation under this Diagnostic 
Code, the maximum 100 percent evaluation, is warranted where 
the disorder is manifested by total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time and place, 
memory loss for names of close relatives, own occupation, or 
own name.  Id.

In this case, the evidence does not support an evaluation 
greater than 70 percent for the period beginning February 15, 
2007.  The sole evidence of record dated on or after February 
15, 2007 is the February 2007 VA examination.  However, both 
the subjective and objectively documented symptomatology, 
while severe, does not rise to the level that it comprises 
total social and occupational impairment required for the 
maximum 100 percent evaluation.  

On mental status examination at the February 2007 VA 
examination, there was no evidence of impairment in thought 
process or communication.  The veteran was fully oriented; 
his speech was clear, if slightly slow, and his thought 
processes and associations were logical and tight, with no 
loosening of association noted.  While there was some 
confusion noted, memory seemed to be grossly intact.  The 
only evidence of delusions was some slight paranoia.  
Moreover, although the veteran reported that he sometimes 
thought he saw things move, his descriptions of those 
occasions were not consistent with hallucinations.  

During the February 2007 examination, the veteran did not 
display any inappropriate behavior.  His personal appearance 
and hygiene appeared good, indicating ability to perform 
activities of daily living.  While he indicated that on 
occasions he felt anxiety that he might hurt someone, he also 
stated that he would avoid others to prevent that from 
happening, and denied having a specific intended victim or 
plan; thus, there was no evidence of a persistent danger of 
hurting himself or another person.  

The GAF score assigned by the February 2007 VA examiner was 
45.  As noted above, a GAF score of 41-50 is assigned where 
there are serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job)."  See DSM-IV.  As 
noted above, the veteran's PTSD symptomatology does reflect 
serious impairment in both social and occupational 
functioning, specifically with respect to person-to-person 
interaction and avoidance of situations containing conflict.  
However, the GAF score assigned by the February 2007 VA 
examiner does not support the maximum 100 percent evaluation, 
as it implies difficulty, but not impossibility with respect 
to work and social relationships.  Moreover, the veteran 
indicated that his anxiety, as manifested by suspiciousness 
and slight paranoia, impaired his relationships with others, 
but inherent in that report is that the veteran continues to 
have some level of relationships with others.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321 (b) (1).  To that end, 
extraschedular evaluation referrals are generally made in 
cases where the evidence presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  See id.

In this regard, the schedular evaluations in this case are 
not inadequate, as the medical evidence reflects that the 
manifestations required are not present in this case.  There 
is no evidence that the veteran was hospitalized for his PTSD 
on or after February 15, 2007.  Additionally, although the VA 
examiner indicated that the veteran's PTSD does interfere 
with his ability to maintain gainful employment due to his 
tendencies to withdraw from and avoid conflict-laden 
situations, that interferences is already contemplated by the 
currently assigned evaluation.  A higher evaluation would 
require that employment is wholly prohibited by his PTSD.  
Therefore, in the absence of those factors enumerated in 38 
C.F.R. § 3.321 (b) (1), the criteria for submission for 
consideration of an extraschedular rating pursuant to 38 
C.F.R. § 3.321 (b) (1) are not met.  Accordingly, the RO's 
decision not to refer this issue to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
was correct.

Ultimately, at the time of the February 2007 VA examination, 
the veteran reported experiencing depression, as well as 
racing thoughts, flashbacks, homicidal ideations, avoidance, 
insomnia, and nightmares, all of which occurred 2-3 times per 
week.  He also indicated increased conflict with his 
employer, and increased trouble with crowds.  However, the 
Board notes that these symptoms are indicative of the 
currently assigned or lower evaluation, and are not 
demonstrated to manifest to a severity such that it warrants 
a higher evaluation.  Moreover, and perhaps even more 
importantly, no opinion of record reflects that the veteran's 
PTSD symptoms prohibit him from maintaining employment.  For 
these reasons, an increased evaluation for PTSD is not 
warranted.

Because the evidence of record does not show total 
occupational and social impairment resulting from the 
veteran's PTSD symptomatology, the preponderance of the 
evidence is against the veteran's claim for an increased 
evaluation.  As such, the benefit of the doubt doctrine is 
inapplicable, and the claim must be denied.  See 38 C.F.R. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

An evaluation greater than 50 percent for PTSD, for the 
period April 19, 2000, to August 30, 2005, is denied.

An evaluation of 70 percent, but no greater, for PTSD, for 
the period August 31, 2005, to February 14, 2007, is granted, 
subject to the applicable regulations concerning the payment 
of monetary benefits.

An increased evaluation for PTSD is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


